Citation Nr: 1505614	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee 


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for left hand arthritis.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

4.  Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss, including restoration of the prior 10 percent rating.

5.  Entitlement to an increased rating for service-connected Achilles tendonitis of the right foot, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for service-connected Achilles tendonitis of the left foot, currently evaluated as 20 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, December 1980 to November 1983, and from August 1985 to March 2001, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal partly from a May 2010 decision by the RO in Huntington, West Virginia, that in pertinent part, denied service connection for bilateral knee disabilities, bilateral CTS, and left hand arthritis.  Jurisdiction of this case was transferred to the Nashville RO.

This case also comes to the Board on appeal from a May 2011 decision by the RO in Nashville, Tennessee that in pertinent part, denied increased ratings for service-connected bilateral Achilles tendonitis of each foot, each rated 20 percent disabling, and denied entitlement to a TDIU.  In this decision, the RO also reduced the rating for the Veteran's service-connected bilateral hearing loss, from 10 percent disabling to 0 percent disabling, effective December 6, 2010.  A notice of disagreement was received from the Veteran as to these issues in June 2011.  The Veteran has appealed for restoration of the prior rating for bilateral hearing loss as well as for an increased rating for this disability.  

In the July 2012 statement of the case (SOC), the RO characterized the hearing loss issue as "evaluation of" this service-connected disability.  However, as noted above, restoration of the prior 10 percent rating for bilateral hearing loss is also at issue.  

A personal hearing was held in May 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

A review of the file reflects some ambiguity in the Veteran's intentions regarding some of the issues on appeal.  An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  

In his August 2012 substantive appeal to the Board (on a VA Form 9), the Veteran checked box 9B indicating that he had read the statement of the case and any supplemental statement of the case and that he was only appealing the claims for Achilles tendonitis of the bilateral feet, and bilateral hearing loss.  However, his statement on this form was somewhat ambiguous, in that he also said he was appealing all of the issues in the July 27, 2012 statement of the case.  (The Board notes that there were two different statements of the case issued on that day, with different issues listed in each.)  

In the subsequent November 2013 statement from his representative (on VA Form 646), the representative listed the claims still being appealed as entitlement to an increased rating for Achilles tendonitis of the feet and for bilateral hearing loss, entitlement to a TDIU, and entitlement to service connection for bilateral knee disabilities, left hand arthritis, and bilateral CTS.  Also, the Veteran provided testimony during his May 2014 Board hearing concerning all of these issues.  He therefore, in effect, has completed the steps necessary to perfect his appeal of all of these claims, not just those he specifically indicated on his VA Form 9 that he was continuing to appeal.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."  The U. S. Court of Appeals for Veterans Claims (Court) further explained that, in the context of a substantive appeal, if an appellant indicates an intent to appeal all issues, this "must be read to mean what it says."); see also Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.)  And, as noted, the RO listed all of these issues as on appeal in its VA Form 8.  The Board finds that all of these claims are in appellate status, and the current appeal encompasses each of the claims reflected on the title page.

There is another issue that is not before the Board.  In its May 2010 rating decision, the RO denied an increase in a 10 percent rating for service-connected hiatal hernia with reflux and esophageal ulcer and diverticulitis status post sigmoid colectomy.  A notice of disagreement was received from the Veteran in May 2010 as to this issue, and a statement of the case was promulgated in October 2010.  As a timely substantive appeal was not received from the Veteran as to this issue, the issue is not in appellate status and will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).

Additional evidence was received from the Veteran in June 2014, and additional evidence was subsequently associated with the electronic VBMS file.  As the Veteran's representative has recently waived initial RO review of this additional evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for tinnitus has been raised by the record in the July 2012 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral knee disabilities, increased ratings for bilateral hearing loss and Achilles tendonitis of the feet, and a TDIU are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence indicates that the Veteran's left hand arthritis began years after his active military service and was not caused by any incident of service.

2.  The preponderance of the competent and credible evidence indicates that the Veteran's bilateral CTS began years after his active military service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Left hand arthritis was not incurred in or aggravated by military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Bilateral CTS was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied via a letter sent to the Veteran in November 2010, prior to the rating decision on appeal.  As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), private medical records, VA clinical records, and records from the Social Security Administration (SSA).  The Veteran has also submitted VA treatment records, lay statements, and testimony in support of his claims.  A VA examination was conducted in March 2011 in connection with his TDIU claim, and the examiner provided a medical opinion regarding the etiology of the claimed CTS.

The Board notes that the Veteran has not been given a VA examination specifically for his claims for service connection for left hand arthritis and bilateral CTS.  However, as will be discussed more fully below, the credible and probative evidence fails to show that the conditions existed in service (or that arthritis was manifested in the first post-service year) and there is no credible evidence in the record suggesting that such conditions are due to service.  Indeed, during his hearing, the Veteran denied a specific injury to his hands, but rather contended that the general wear and tear of being a mechanic during active service was the cause of these disabilities.  And although he testified that he sought treatment for his left hand on one occasion during service in Germany, this statement is contradicted by his prior August 2001 statement that he never went to sick call in Germany, and by the fact that the service treatment records are negative for such treatment.  This weighs against the credibility of his more recent testimony.  He has denied any other treatment for these claimed conditions during service or afterward, until 2005.  

In the absence of competent lay or medical evidence indicating an in-service disability, injury, or incident, the record must provide some evidence beyond the appellant's own conclusory statements regarding causation to establish that he suffered from an event, injury or disease in service and that he is currently suffering from persistent or recurring symptoms of a disability, and the Board finds that this is not shown here.  Accordingly, a VA examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam); Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination.)   

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2014 Board hearing.

Service Connection

The Veteran contends that he has left hand arthritis and bilateral CTS due to wear and tear from working as a mechanic in service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The Federal Circuit Court has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is such a chronic condition under 38 C.F.R. § 3.309(a), while CTS is not. 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the evidence reflects that during the appeal, the Veteran has been diagnosed with left hand arthritis and bilateral CTS, satisfying the first element of a service connection claim.  See VA medical records dated in 2009 and 2014, and a report of a March 2011 VA examination.  Resolution of his appeal turns on whether the current disability is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

STRs are entirely negative for left hand arthritis and bilateral CTS, and are also negative for injuries to the hands or wrists. 

On retirement (and VA) medical examination in late October 2000, the Veteran's upper extremities were clinically normal.  On neurological examination, reflexes were 2+ throughout, and the central nervous system was grossly intact.  Neither left hand arthritis nor bilateral CTS was diagnosed.  In an October 2000 report of medical history dated the same day, the Veteran denied a history of arthritis, rheumatism or bursitis, and swollen or painful joints, and did not complain of hand or wrist symptoms at that time.

In the Veteran's initial November 2000 claim for service connection, although he claimed service connection for several other disabilities, he did not claim service connection for left hand arthritis or bilateral CTS.

In an August 2001 Request for Information Needed to Reconstruct Medical Data (NA Form 13055), the Veteran stated that he never went to sick call during his service in Germany.

The first post-service evidence of hand complaints is dated in 2003.  Post-service treatment records from a military facility reflect that in January 2003, the Veteran complained of bilateral hand swelling and joint pain.  The diagnoses were right tennis elbow, and DeQuervain's tendonitis, possible rheumatoid arthritis.  On primary care visit in February 2004, although he complained of other medical problems, he did not complain of a hand disability or CTS.  On examination, his extremities were within normal limits

A March 2004 VA primary care note reflects that although the Veteran complained of several other medical problems, he did not complain of a left hand disability or CTS, and neither condition was diagnosed.

Post-service military medical records reflect that in September 2005, the Veteran complained of bilateral hand pain.  He reported a 2-month history of bilateral "trigger finger."  It was noted that he worked in a laundromat.  He had no paresthesias.  On examination, he had bilateral trigger fingers, specifically the right 3rd finger and left fourth finger.  In June 2007, he complained of pain from his knee to his left foot, and in his left hand; the diagnosis was gout.

VA outpatient treatment records dated from May to July 2009 reflect treatment for CTS.  A June 2009 VA outpatient treatment record reflects that the Veteran complained of bilateral hand pain for the past five to six months.  The provisional diagnosis was CTS.

On VA examination in March 2011, the examiner noted that the Veteran had trigger finger "palmar fibrosis" with an initial visit in September 2005, and that there was no evidence of complaints or symptoms of CTS during service.  The reported date of onset of CTS was October 2009, after service.  The Veteran reported that his trigger finger began in about 1992, and he had surgery in 2005.  The examiner opined that more likely than not, that the Veteran's bilateral CTS was diabetes-related, and noted that he is not service-connected for diabetes.  The examiner diagnosed bilateral CTS, and flexor tenosynovitis (trigger finger) of the left hand.

A June 2014 VA outpatient treatment record reflects that the Veteran complained of arm and hand pain; the pertinent diagnosis was degenerative joint disease of the fingers, wrists and elbows.

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id.  The Board must support its credibility determinations with a statement of reasons or bases that is understandable and facilitates judicial review.  Allday v. Brown, 7 Vet. App. 517, 527 (1995). 

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts. Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

At his May 2014 Board hearing, the Veteran denied a specific injury to his hands, but rather contended that the general wear and tear of being a mechanic during active service was the cause of the claimed left hand arthritis and bilateral CTS.  Although he testified that he sought treatment for his left hand on one occasion during service in Germany, this statement is contradicted by his prior August 2001 statement that he never went to sick call in Germany, and by the fact that the service treatment records are negative for such treatment.  This weighs against the credibility of his more recent testimony.  

The post-service medical evidence does not reflect any complaints related to left hand arthritis or bilateral CTS for several years following the conclusion of his service.  The absence of any intervening complaints or findings related to these disabilities for so long after service is a factor weighing against continuity of symptomatology. 38 C.F.R. § 3.303(b) (2014).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability). 

The Board also finds that the Veteran does not have left hand arthritis or bilateral CTS that were incurred in service, based on a review of service treatment records which show no complaint, report, or finding of these disabilities, and which show that these conditions were not diagnosed on separation or for years afterward.
And while it is true he need not have received continuous treatment for his claimed conditions during those intervening years after the conclusion of his service up to the present, only to have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b). See also Maxson, supra.

Finally, the Board notes that there is no competent evidence of record linking the current left hand arthritis or bilateral CTS to service, and no evidence of left hand arthritis manifested to a compensable degree within the first post-service year. 

The Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's current left hand arthritis and bilateral CTS began years after his active duty and were not caused by incident of service. 

Additionally, the Board considers it significant that no VA examiner or other treating provider has indicated that the Veteran's left hand arthritis or bilateral CTS arose during a period of active service or is otherwise related to service.  In fact, the March 2011 VA examiner specifically opined that bilateral CTS was more than likely related to non-service-connected diabetes.  

The Board recognizes that the Veteran himself has asserted that these diseases were caused by service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Arthritis and CTS, however, are medically complex conditions, not readily amenable to lay diagnosis, because they cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  It follows, as an unfortunate consequence, that the Veteran is only competent to report experiencing certain symptoms which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  He is not similarly competent to render an opinion as to the etiology of his claimed conditions, or to state whether or not they are attributable to a period of qualifying active service.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed conditions service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

As the preponderance of the evidence is against the claims for service connection for left hand arthritis and bilateral CTS, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for left hand arthritis is denied.

Service connection for bilateral CTS is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for entitlement to increased ratings for bilateral hearing loss and Achilles tendonitis of the feet, service connection for bilateral knee disabilities, and a TDIU.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Bilateral Hearing Loss and Achilles Tendonitis of the Feet

With regard to the hearing loss claim, the Board notes that since the RO's reduction in the rating for this disability did not result in a decrease in his overall amount of compensation payable, there are no procedural requirements for the reduction.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).  The proper rating for this disability throughout the rating period is currently on appeal.

At his Board hearing, the Veteran testified that his service-connected Achilles tendonitis of the feet and bilateral hearing loss have worsened since his last VA compensation examinations of these disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination).  A new examination is needed to fully and fairly evaluate these claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

The Board notes that the Veteran has other non-service-connected disabilities that affect his feet, to include diabetic neuropathy, gout, arthritis, pes cavus, and hallux valgus.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  In other words, symptoms from a nonservice-connected foot disorder may not be considered when evaluating the service-connected Achilles tendonitis of the feet.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Moreover, with regard to the claim for an increased rating for bilateral hearing loss, the Board notes that the Veteran's speech recognition scores were improved on VA audiological examination in December 2010, when compared with the findings on VA compensation examination in May 2008, which were in turn worse than the scores on examination in June 2007.  The Veteran asserts that rather than improving, his hearing acuity has decreased, and medical records reflect that he wears hearing aids.  This case must be remanded for another VA audiological examination to determine the current level of severity of the bilateral hearing loss, with additional medical commentary on the effects of this hearing loss disability on the Veteran's occupational functioning and daily activities, and to reconcile the prior inconsistent test results.  See 38 C.F.R. § 4.2; Martinak v. Nicholson, 21 Vet. App. 447 (2007); Allday, supra.
Bilateral Knee Disabilities 

Service treatment records reflect that in October 1999, the Veteran was treated for right knee pain.  He reported that during the prior week, he fell and hit his knee.  On examination, there was full active range of motion, crepitus over the lateral collateral ligament, and tenderness to palpation over the lateral and inferior aspects.  The diagnostic assessment was right lateral collateral ligament strain/tendonitis.  On service retirement medical examination in late October 2000, knee disabilities were not diagnosed.  The only abnormality of the lower extremities was tenderness of the Achilles tendons.  On VA compensation and pension examination dated the same day, the Veteran did not report knee problems.  On examination of the knees, there was full range of motion bilaterally, with "nontender retropatellar tenderness" right greater than left.

In November 2006, he was treated at a private facility for a swollen left knee; the Veteran denied any history of knee pain or problems.  On examination, the right knee had full range of motion and no tenderness.  The diagnostic impression was left knee pain and effusion, possibly a gout or pseudogout reaction after intestinal surgery.  Fluid was aspirated from the knee, and the knee pain resolved immediately.

Recent medical evidence reflects that he has been diagnosed with knee arthralgia.

The Board finds that a VA examination is necessary to decide the claims for service connection for bilateral knee disabilities, as there is current evidence of bilateral knee disabilities, evidence of a right knee injury in service, and an indication that these disabilities may be associated with his active military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board stresses that the examiner must acknowledge and discuss the Veteran's assertions indicating that he injured his knees during service and that he has experienced a continuity of knee pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

TDIU

With regard to the claim for a TDIU, the Board finds that this issue is inextricably intertwined with the remanded appeals for increased ratings and for service connection.

The Veteran does not currently satisfy the threshold minimum rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, even where these percentage requirements are not met, he can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. § 4.16(b) if he was unemployable on account of his service-connected disabilities.  Therefore, on remand, the AOJ should consider whether he is entitled to a TDIU to include on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

Relevant ongoing VA and private medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain all identified relevant treatment records relating to knee disabilities, hearing loss, Achilles tendonitis and all service-connected disabilities that are not duplicates of those already in the claims file.

2.  After obtaining the available records, schedule another VA audiological examination to ascertain the severity of the Veteran's bilateral hearing loss.  All necessary diagnostic testing and evaluation should be performed to make this determination.  The claims file must be provided to and reviewed by the examiner.

(a) The examiner should comment on the varying speech recognition findings shown at prior VA compensation examinations in June 2007, May 2008, and December 2010.

(b) The examiner is specifically requested to fully describe the effects of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak, supra.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have adverse consequences on this increased rating claim.  See 38 C.F.R. § 3.655.

3.  Thereafter, schedule the Veteran for a VA orthopedic  examination to (a) ascertain the current level of severity of the service-connected Achilles tendonitis of the feet, and (b) to determine the etiology of the current bilateral knee disabilities.  The claims file must be made available to and reviewed by the examiner.  All necessary testing must be performed. 

(a) The examiner should be asked to distinguish between symptoms due to the service-connected bilateral Achilles tendonitis, and symptoms due to any nonservice-connected disorders affecting the feet or ankles.

If the examiner is unable to determine what measure of the Veteran's foot/ankle impairment is attributable to the service-connected bilateral Achilles tendonitis versus any other foot disorders that are not service-connected, then the examiner must expressly indicate this. 

(b) The examiner is asked to offer an opinion as to whether it is at least as likely as not that the Veteran currently has a disability of the right and/or left knee that was incurred in or is related to active military service. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate  whether the inability to provide a definitive opinion is due to a need for further information or because the limits  of medical knowledge have been exhausted  regarding the etiology of the disability  at issue or because of some other reason. 

The examiner must discuss the reasons and bases or underlying medical rationale for his or her conclusions, if necessary citing to specific evidence in the file.

4.  Then readjudicate the claims in light of the additional evidence.  The TDIU claim should be considered on a schedular and extraschedular basis.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case with consideration of all additional evidence received since the July 2012 statements of the case, and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


